Citation Nr: 1233968	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO. 10-17 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to restoration of a 60 percent rating for right thoracotomy, currently evaluated as noncompensable.

2. Entitlement to 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 1993, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions of the VARO in North Little Rock, Arkansas, that reduced the rating of the service-connected right thoracotomy from 60 to 30 percent, effective September 1, 2009; and from 30 to 0 percent, effective October 1, 2010. 

Although the Veteran initially requested a hearing, he withdrew his request in a February 2011 written statement.

The Veteran only contests the RO's reduction in the rating of his right thoracotomy. In this context, a claim stemming from a rating reduction action is a claim for restoration of the prior rating, and not a claim for an increased rating. See Payton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992); (See November 2009 Informal Conference). The issue has been rephrased on the title page to most accurately represent the contentions advanced by the Veteran.

The issue of entitlement to a TDIU rating may be reasonably inferred from the evidence of record and is remanded for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO increased the rating assigned to the Veteran's service-connected right thoracotomy from 30 percent to 60 percent disabling, effective October 28, 2004, based primarily on medical evidence of a December 2004 pulmonary function test post-bronchodilator indicating a Forced Expiratory Volume in one second (FEV-1) of 49 percent predicted.

2.  The 60 percent rating for the right thoracotomy had been in effect for less than five years at the time it was reduced, effective September 1, 2009.

3.  The medical evidence, dated between October 2004 and October 2010, is in equipoise showing pulmonary function tests post-bronchodilator indicating both 
FEV-1 and the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) greater than 55 percent predicted; and indicating Diffuse Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) greater than 40- but less than 55- percent predicted.

4.  The preponderance of the evidence does not support the reduction in rating from 60 percent to noncompensable for the right thoracotomy, as medical evidence fails to show that this disability has improved under the ordinary conditions of life and work.

5.  The Veteran has been awarded a compensable rating for at least one service-connected disability for the entire period on appeal.


CONCLUSIONS OF LAW

1. The criteria for restoration of the 60 percent rating for right thoracotomy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.3, 4.7, 4.85, Diagnostic Code 6843 (2011).

2. The criteria for a 10 percent rating based upon multiple noncompensable service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.324 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

September 2008 and July 2009 letters, issued prior to the unfavorable rating actions that effectuated the reduction, notified the Veteran and his representative of the information and medical evidence that was needed to substantiate his claim concerning the propriety of the rating reduction.  These letters informed the Veteran that a review of his medical records concerning his right thoracotomy showed improvement in his condition and that he had an additional diagnosis of reactive airway disease (not service-connected) that warranted a reduction from 60 percent to zero percent disabling.  The letters informed the Veteran that a copy of the rating decision was being provided, which contained a detailed explanation of the proposed reduction, the evidence considered, and reasons for the decision.  The Veteran was further advised to submit medical or other evidence showing that his right thoracotomy had not improved.  The letters indicated that the best type of evidence to submit was a statement from a physician showing recent treatment and detailed physical findings.  In short, the discussion contained the letters furnished notice of the evidence that was not of record that was needed to substantiate his claim that the rating reduction was improper, and provided notice of his sole responsibility to submit this same evidence directly to VA. In effect, this letter may be understood as communicating to the Veteran the need to submit any relevant evidence that may tend to show that the higher rating should be restored.

With respect to the claim for increase based on multiple service-connection conditions that are rating noncompensably, the Veteran did not receive VCAA notice. However, the pertinent facts are not disputed, and the case is decided on the application of the law to the undisputed facts, the VCAA does not apply. See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Second, VA has a duty under the VCAA to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002).  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA medical records and statements from the Veteran addressing the severity of his disabilities.  The Veteran was afforded VA examinations in April 2006, May 2008, October 2008, and April 2009.  The Veteran has not indicated he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.

II. Propriety of Reduction

The Veteran contends that the 60 percent evaluation assigned for right thoracotomy should be restored to reflect the current severity of his respiratory symptomatology.

When reducing a Veteran's disability evaluation, the RO must comply with the procedural requirements set forth in 38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. Id.  The RO must then advise the Veteran of the proposed rating and give the Veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level.  If additional evidence is not received within the 60 day period, the RO is to take final action and the award is to be reduced or discontinued effective the last day of the month in a 60-day period from the date of notice to the beneficiary of the final rating action expires. Id.

In September 2008 and July 2009, the RO advised the Veteran of the proposal to reduce the ratings of the service-connected right thoracotomy from 60 to 30 percent, effective September 1, 2009 and from 30 to 0 percent, effective October 1, 2010.  The proposed rating decisions and their accompanying letter complied with the provisions of 38 C.F.R. § 3.105(e).  By rating decisions dated in June 2009 and July 2010, the RO reduced the disability evaluation to a 30 percent rating, effective September 1, 2009; and a noncompensable (0 percent) rating, effective October 1, 2010.

Accordingly, the question becomes whether the reduction was proper based on the applicable regulation, 38 C.F.R. § 3.344.  This regulation provides that sections (a) and (b) should be applied in cases in which the RO reduced an evaluation that had continued at the same level for five years or more; section (c) should be applied if the RO reduced an evaluation that had been in effect for less than five years.  Since, in this case, in reducing the 60 percent evaluation, the RO reduced an evaluation that had been in effect for less than five years (October 28, 2004 to September 1, 2009), section (c) is applicable. Under 38 C.F.R. § 3.344(c) reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years. Id., 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. Id., 5 Vet. App at 420. Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present." Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the Veteran's disability. Id.

38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421.

A review of the record discloses that the Veteran's respiratory disability has been described for rating purposes as right thoracotomy.  A review of the pertinent rating decisions over the years, the statements of the case, and supplemental statements of the case reveals that the RO has apparently evaluated this disability under the General Rating Formula for Restrictive Lung Disease (diagnostic code 6843). This rating formula provides:

A 100 percent evaluation for findings that show FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent predicted. 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

A December 2004 VA treatment record showed an FEV-1 of 49 percent predicted an FEV1/FVC ratio of 37 percent and a DLCO of 60 percent predicted.

A December 2005 VA treatment record showed an FEV-1 of 59 percent predicted an FEV1/FVC ratio of 45 percent. DLCO was not obtained.

An April 2006 VA examination showed an FEV-1 of 48 percent predicted an FEV1/FVC ratio of 28 percent and a DLCO of 56 percent predicted.

An August 2007 VA treatment record FEV1/FVC of 58 percent and DLCO of 61 percent.

An August 2008 record showed an FEV-1 of 31 percent predicted, an FEV1/FVC ratio of 74 percent DLCO was not obtained.

A December 2008 record showed FEV1 of 28 and FEV1/FVC of 78. 

A March 2009 record reflected FEV1 of 48 percent and a FEV1/FVC of 100 percent.

An April 2009 VA examiner noted that the Veteran had reactive airway disease and that his obstructive (mixed) breathing pattern was not related to his service-connected disability. The VA opinion is not probative in that the VA examiner did not provide an explanation as to his findings that the restrictive airway was not related to service.

An October 2009 VA treatment record noted FEV1 of 28 percent and FEV1/FVC of 64 percent.

None of the above clinical findings contained in the examination reports include information regarding the maximum oxygen consumption and some results do not include a DLCO or an FEV1/FVC ratio. Therefore, the other criteria will be used in the evaluation of the disability and the propriety of the reduction. 38 C.F.R. § 4.96(d) (1) (i).

Of the pulmonary function tests of record, the majority of the tests meet the criteria for a 60 percent rating. The December 2004 pulmonary function test indicated a post-bronchodilator of FEV-1 of 49 percent predicted and a FEV1/FVC ratio of 37 percent.  A December 2005 VA treatment record showed an FEV1/FVC ratio of 45 percent.  An April 2006 VA examination showed an FEV-1 of 48 percent predicted an FEV1/FVC ratio of 28 percent and a DLCO of 56 percent predicted.  An August 2008 record showed an FEV-1 of 31 percent predicted.  December 2008 showed FEV1 of 28.  A March 2009 record reflected FEV1 of 48 percent and a FEV1/FVC of 100 percent.  An October 2009 VA treatment record noted FEV1 of 28 percent.

On balance, the medical evidence is essentially consistent with the pulmonary function test, dated in October 2004, which established the basis for the RO's grant of a 60 percent evaluation in this case.  As such, the medical evidence fails to reflect actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The preponderance of the evidence does not support the reduction from 60 percent to noncompensable, and thus the Veteran is entitled to restoration of the 60 percent evaluation for his right thoracotomy. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Accordingly, the restoration of the 60 percent evaluation effective from September 1, 2009, is a full grant of the benefit at issue in this appeal, and the Board need not consider whether any higher evaluations are warranted.

III. 10 Percent Evaluation

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating. 38 C.F.R. § 3.324 (2011).

While the Veteran rating was reduced to a noncompensable rating, resulting in a 0 percent ratings for two service-connected disabilities.  The Board has restored the Veteran's rating.  Therefore, the Veteran now has at least a 60 percent rating assigned for the entire period on appeal.  The provisions of 38 C.F.R. § 3.324 are specifically predicated on the existence of noncompensable service-connected disabilities only and a rating pursuant to 38 C.F.R. § 3.324 cannot be combined with a compensable service-connected disability rating.  As the Veteran has been awarded a compensable rating for at least one service-connected disability, the issue of entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities must be denied as a matter of law. Butts v. Brown, 5 Vet. App. 532 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to restoration of the 60 percent rating for a right thoracotomy, effective from September 1, 2009, is granted.

A 10 percent disability rating based on multiple, noncompensable service-connected disabilities is denied.




REMAND

The Veteran contends that his service-connected disabilities interfere with his employability. In accordance with 38 C.F.R. § 4.16(b), referral to the Director of Compensation and Pension for consideration of a TDIU rating by reason of service-connected disability on an extraschedular basis is required in this case. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to refer the Veteran's claim for a TDIU rating by reason of service-connected disabilities to the Director of the Compensation and Pension Service for a determination as to whether the service-connected disability picture warrants the assignment of a TDIU rating on an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).

2. After completion of all development deemed appropriate, the RO should readjudicate the Veteran's claim for a TDIU rating by reason of service-connected disability to include on an extraschedular basis in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


